Citation Nr: 0801619	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  04-09 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for a 
low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1990 to February 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003  rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its October 2006 remand, the Board instructed the RO to 
provide the veteran an orthopedic examination as well as a 
neurological examination to determine the extent of his back 
disorder.  In December 2006, VA afforded the veteran an 
orthopedic examination, the report of which noted that there 
was no evidence of neuritis, neuralgia, or partial paralysis 
associated with the back disability.   However, there is no 
indication that a separate neurological examination was 
provided to the veteran.  The United States Court of Appeals 
for Veterans Claims has held that a remand confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Therefore, on remand, a neurological examination, in 
accordance with the October 2006 Board remand instructions, 
must be provided.

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be afforded a 
neurological examination to determine 
the presence of any chronic 
neurological manifestations resulting 
from the veteran's degenerative disk 
disease.  The claims folder must be 
made available to the examiner for 
review in connection with the 
examination.  The neurological examiner 
should indicate if the veteran's back 
disability results in complete or 
incomplete paralysis, neuralgia or 
neuritis of any nerve.  If so, the 
examiner should specify the nerve 
involved, and express an opinion as to 
whether any partial paralysis, neuritis 
or neuralgia is mild, moderate or 
severe. 

2.	The RO should readjudicate the claim.  
All applicable laws and regulations 
should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response. Thereafter, return the case 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



